FILE COPY




                           IN THE SUPREME COURT OF TEXAS
                                     -- -- -- --


NO. 19-0341

 TODD DYER, PHRK                                 §
 INTERVENTION, LLC, PHRK                         §
                                                                                 Dallas County,
 INTERVENTION, INC., AND                         §
 SOUTHSIDE DEVICE, LLC                           §
                                                                                    5th District.
 v.                                              §
 MEDOC HEALTH SERVICES, LLC                      §
 AND TOTAL RX CARE, LLC



                                                                                   June 28, 2019

         Petitioners' petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.


                                     

         I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above is a true and correct copy of the orders of the Supreme Court of Texas in the case
 numbered and styled as above, as the same appear of record in the minutes of said Court under
 the date shown.
         It is further ordered that petitioners, TODD DYER, PHRK INTERVENTION, LLC,
 PHRK INTERVENTION, INC., AND SOUTHSIDE DEVICE, LLC, pay all costs incurred on
 this petition.
         WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 6th day of August, 2019.



                                                     Blake A. Hawthorne, Clerk

                                                     By Monica Zamarripa, Deputy Clerk